Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 04/04/2022.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 04/26/2022 by the applicant Mr. KIRK SIGMON (Reg. 76,326). 

1.	(Currently Amended) A method comprising:
	outputting, by a computing device and for display on a device configured to be worn by a user, an extended reality (XR) environment;
	determining, by the computing device and via the XR environment, a first plurality of images, wherein the first plurality of images is determined based on the user looking at a plurality of objects in the XR environment;
	sending, by the computing device and to a server, the first plurality of images;
	receiving, by the computing device and from the server, a second plurality of images, wherein each of the second plurality of images corresponds to a different image of the first plurality of images; 
	determining, based on a first plurality of bits that is determined based on bits of the second plurality of images, a public key;
	determining, based on a second plurality of bits that is of the second plurality of images, a private key, wherein the second plurality of bits is different from the first plurality of bits; and
	sending, to the server and to authenticate subsequent communications between the computing device and the server, the public key.

2.	(Currently Amended) The method of claim 1, wherein determining the public key comprises:
	concatenating at least a quantity of bits of each of the second plurality of images to generate the first plurality of bits; and
	determining, based on the first plurality of bits and using a pseudorandom number generator, the public key.

3.	(Currently Amended) The method of claim 2, wherein the public key is a prime number determined using a pseudorandom number generator and based on the first plurality of bits 

4.	(Currently Amended) The method of claim 2, wherein determining the private key comprises:
	concatenating at least a second quantity of bits of each of the second plurality of images to generate the second plurality of bits 
	determining, based on the second plurality of bits 

5.	(Original) The method of claim 1, wherein at least one of the first plurality of images corresponds to a physical object located within view of the user.

6.	(Original) The method of claim 1, wherein at least one of the first plurality of images corresponds to a virtual object displayed in the XR environment.

7.	(Original) The method of claim 6, wherein a location of the virtual object is randomized in the XR environment.

8.	(Original) The method of claim 1, wherein each of the second plurality of images corresponds to output, based on the first plurality of images, from an image recognition algorithm.

9.	(Original) The method of claim 1, further comprising:
	instantiating a session corresponding to the XR environment;
	determining that the user has exited the XR environment; and
	deleting, from storage, the public key and the private key.


10.	(Currently Amended) The method of claim 1, wherein the first plurality of bits plurality of bits 

11.	(Original) A method comprising:
	outputting, by a computing device and for display on a device configured to be worn by a user, an extended reality (XR) environment;
	determining, via the XR environment, a first plurality of images corresponding to a plurality of objects in the XR environment;
	determining, using an image recognition algorithm and based on the first plurality of images, a second plurality of images;
	determining a public key by:
	generating a first bit string based on a first quantity of bits from each of the second plurality of images; and
	determining, based on the first bit string and using a pseudorandom number generator, the public key;
determining a private key by:
	generating a second bit string based on a second quantity of bits from each of the second plurality of images; and
	determining, based on the second bit string and using the pseudorandom number generator, the private key;
storing the private key; and
	sending, to a server and to authenticate subsequent communications between the computing device and the server, the public key.

12.	(Original) The method of claim 11, wherein at least one of the first plurality of images corresponds to a physical object visible in the XR environment.

13.	(Original) The method of claim 11, wherein at least one of the first plurality of images corresponds to a virtual object displayed in the XR environment.

14.	(Original) The method of claim 13, wherein a location of the virtual object is randomized in the XR environment.

15.	(Original) The method of claim 11, wherein the first quantity of bits from each of the second plurality of images comprises the first n bits of each of the second plurality of images, and wherein the second quantity of bits from each of the second plurality of images comprises the last m bits of each of the second plurality of images.

16.	(Original) The method of claim 11, wherein determining the second plurality of images comprises:
	determining an identity of each object in the first plurality of images; and
	determining an image that corresponds to the identity of each object in the first plurality of images.

17.	(Currently Amended) A method comprising:
	receiving, by a server and from a computing device, a first plurality of images, wherein each of the first plurality of images correspond to an image of an object in an extended reality (XR) environment;
	determining, by the server, a second plurality of images by:
	determining, using an image recognition algorithm, an identity of each object in the first plurality of images; and
	retrieving, from a database, an image that corresponds to the identity of each object in the first plurality of images;
	sending, by the server and to the computing device, the second plurality of images; and
	receiving, by the server and from the computing device, a public key configured to authenticate subsequent communications between the computing device and the server, wherein the public key is generated based on a plurality of bits determined based on bits of the second plurality of images.


18.	(Original) The method of claim 17, wherein at least one of the first plurality of images corresponds to a physical object visible in the XR environment.

19.	(Original) The method of claim 17, wherein at least one of the first plurality of images corresponds to a virtual object displayed in the XR environment.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “outputting XR environment by a computing device and displaying XR environment on a device configured to be worn by a user. The first images are determined through the XR environment by the computing device. The first images are determined based on the user looking at multiple objects in the XR environment. The first images are sent to the server by the computing device. The second images are received from the server by the computing device. Each of the second images corresponds to a different image of the first images. The public key is determined based on a first portion of the second images. The private key is determined based on a second portion of the second images. The public key is sent to the server to authenticate subsequent communication between the computing device and the server”; in combination with all the elements of each independent claim as amended by Applicant on 04/26/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491